EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the nine-month period ended August 31, 2013 of Tap Resources, Inc. (formerly Fresh Start Private Holdings, Inc.); a Nevada corporation (the "Company"), as filed with the Securities and Exchange Commission on the date hereof (the "Quarterly Report"), I, Andrew Aird, Chairman, President and Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Quarterly Report fully complies with the requirements of Section 13(a) or15(d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. TAP RESOURCES, INC. (formerly FRESH START PRIVATE HOLDINGS, INC.) October 14, 2013 By: /s/ ANDREW AIRD Andrew Aird President, Secretary Treasurer, Principal Executive Officer,
